[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                                    No. 08-13566            ELEVENTH CIRCUIT
                                                               December 16, 2008
                                Non-Argument Calendar
                                                             THOMAS K. KAHN
                              ________________________
                                                                   CLERK

                     D. C. Docket No. 06-01056-CV-J-33-JRK


ZORA PAIGE BARTHLOW,

                                                              Plaintiff-Appellant,

                                       versus


JAMES B. JETT,
in his individual capacity,

                                                            Defendant-Appellee.


                              ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                  (December 16, 2008)


Before BIRCH, HULL, and HILL, Circuit Judges.
PER CURIAM:

      Zora Paige Barthlow sued James B. Jett, in his individual capacity, for

damages in connection with her termination from the Clerk of Courts for Clay

County, Florida. The district court entered summary judgment for Jett, holding

that he was entitled to qualified immunity. For the following reasons, we shall

affirm.

      Barthlow claims that she was terminated in retaliation for having filed a

complaint against Jett with the Florida Elections Commission in connection with

his re-election campaign. She claims that she “exercised her right to free speech in

addressing a matter of public concern,” and that Jett retaliated by altering the

terms of Barthlow’s employment and ultimately firing her. Jett responds that he is

protected by qualified immunity from Barthlow’s claims and that, in any event, he

had lawful reasons for terminating her employment. We review the district court’s

grant of summary judgment de novo. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247-48 (1986).

      A government actor is entitled to qualified immunity from an action alleging

retaliatory firing for protected speech if he can show that he would have taken the

same action in the absence of the speech. Stanley v. City of Dalton, 219 F.3d

1280, 1288 (11th Cir. 2000) (citing Bryson v. City of Waycross, 888 F.2d 1562,

                                          2
1565-66 (11th Cir. 1989)). There is no constitutional violation if the state actor

had a legitimate reason for firing the employee. Id. at 1293. Even if the employer

partially relied on the protected speech in taking the adverse employment action,

there is no liability if the employer can present sufficient evidence that the same

decision would have been made absent the protected speech. Id.

      It is clear that Jett had a legitimate reason for firing Barthlow. The record is

replete with evidence adduced by Jett that Barthlow had an extensive history of

reprimands for unprofessional conduct. Her file contains numerous reprimands

for abusive and harassing incidents with co-workers, Clerk of the Court customers,

and Assistant State Attorneys. In one particularly egregious incident, one of the

Clay County circuit judges felt compelled to complain of her unprofessional

conduct in the courtroom, which resulted in an inmate being mistakenly released

from custody when the court had remanded for incarceration. The judge

recommended that Barthlow be immediately reassigned and removed from further

court appearances. On other occasions, Barthlow incorrectly advertised the date

of a tax deed sale, failed to send a memorandum to the jail resulting in the inmate

spending an extra day in jail, and leveled false accusations of sexual harassment

against a fellow employee, which she later withdrew. Barthlow’s supervisor stated

in her evaluation that:

                                          3
       [Barthlow’s] attitude comes across as being overbearing and non-
       flexible. Her harsh tone of voice affects the work environment in the
       department. She comes across as if []everything is supposed to go her
       way and she doesn’t adjust well to a heavy work flow or reassignment
       of tasks. . . . [Barthlow] seems to blame others when problems occur
       rather than accepting responsibility of the problems herself.

       Barthlow does not dispute that these incidents occurred. Instead, she offers

a variety of excuses for her behavior. The district court, however, found that Jett

had presented sufficient evidence of Barthlow’s negative employment history to

establish his legitimate reasons for terminating her employment. We agree.

       Furthermore, even if this were a case of mixed motives,1 we would affirm

the district court’s entry of summary judgment. A state actor is entitled to

qualified immunity for firing an employee when motivated in part by unlawful

considerations if lawful reasons were also present. Stanley, 219 F.3d at 1296.

Such lawful considerations are patently present in this case. Therefore, even if it

were true that Jett was motivated in part by retaliatory intent, Jett had more than

ample lawful cause to terminate Barthlow.

       Accordingly, the judgment of the district court is due to be

       AFFIRMED.



       1
         We make no finding that Jett acted with retaliatory intent. We note only that even if he
had, he would be entitled to qualified immunity if his termination of Barthlow was lawful for
other reasons. Stanley, 219 F.3d at 1296.

                                                4